COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 SOUTHWESTERN ROOFING, INC.,                                      No. 08-17-00068-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
 v.                                                            County Court at Law No. 6
                                                §
 VISTACON, INC.,                                                of El Paso County, Texas
                                                §
                               Appellee.                            (TC# 2010-3455)
                                                §

                                MEMORANDUM OPINION

       Appellant, Southwestern Roofing, Inc., has filed a motion to dismiss its appeal because it

no longer desires to pursue its appeal. See TEX.R.APP.P. 42.1(a). We grant the motion and dismiss

the appeal. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
November 15, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.